Citation Nr: 0512375	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for cold injury residuals 
of the left leg.



REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal. The veteran, who had active service from May 1950 to 
May 1953, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in January 2004, 
and that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.

The Board observes that the veteran's appeal had originally 
included the issue of entitlement to service connection for 
bilateral hearing loss.  However, during the pendency of the 
appeal, a rating decision dated in December 2004 granted 
service connection for bilateral hearing loss and assigned a 
10 percent disability evaluation effective from December 5, 
2000.  As such, the issue no longer remains in appellate 
status, and no further consideration is required.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served in combat, and his assertions 
regarding his left leg symptomatology in service are 
consistent with the circumstances, conditions, or hardships 
of combat, despite the lack of documentation of such 
symptomatology or an injury in service.

3.  The veteran is not shown by competent medical evidence to 
currently have cold injury residuals of the left leg that are 
causally or etiologically related to service.



CONCLUSION OF LAW

Cold injury residuals of the left leg were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the October 
2001 and October 2002 rating decisions as well as the 
February 2003 Statement of the Case and the December 2004 
Supplemental Statement of the Case issued in connection with 
this claim have notified the veteran of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claim was denied.  In addition, the RO sent 
letters in April 2001 and March 2004 to the veteran that 
specifically informed him of the substance of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining the evidence.  Consistent with 38 
U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO also 
essentially satisfied the notice requirements to: (1) Inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran was afforded a VA examination in April 2004.  The 
Board acknowledges that attempts to obtain the veteran's 
service medical records were unsuccessful.  These records are 
presumed destroyed by the fire at the National Personnel 
Records Center in St. Louis, Missouri in 1973.  Additionally, 
a request for Surgeon General Office (SGO) records was made.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim for service connection 
for cold injury residuals of the left leg is appropriate.


Background and Evidence

Service records show that the veteran had active service from 
May 1950 to May 1953 and that he was awarded a Korean Service 
Medal with four bronze service stars.

In April 2001, the veteran sent a statement claiming that he 
had participated in combat in Korea from August 1950 to 
October 1950 and that he had slept outside every night during 
that time period.

The veteran submitted another statement in January 2002 in 
which he contended that he did not have to be wounded to 
sustain damage to his body.  He also argued that his service 
records showed foreign service in the United States Army and 
noted that he had received four bronze stars, which were 
consistent with his war service.

In May 2002, the veteran submitted a copy of a plaque, which 
indicated that he had served in combat with the 24th Infantry 
Regiment of the 25th Infantry Division in Korea and received 
several awards.  The veteran later sent a brief history of 
the 25th Infantry Division that was obtained from the 
Internet. 

The veteran was afforded a VA examination in April 2004 
during which he reported serving in Korea from 1950 to 
approximately 1951.  He related that his unit was mostly 
involved in Central Korea and was never in the mountains.  
There were occasionally a few inches of snow during the 
winter, which would last for several days before melting.  
The veteran noted that he spent considerable time sleeping in 
foxholes and indicated that his unit was cut off and was not 
heard from for four to six weeks.  He remembered developing 
pruritus of the anterior mid left lower leg and having some 
general redness without any blisters or bumps.  He stated 
that he sought medical care after several weeks and was given 
a salve.  He returned for follow-up appointments on one or 
two other occasions, and the salve was refilled, as it seemed 
to help the itching.  Although the veteran developed some 
darkening of the skin in that area due to his constant 
itching, he did not remember needing to rewarm his 
extremities behind the lines or being held back from duty.  
The veteran also stated that he had various symptoms in that 
same area over the past 20 to 25 years.

A physical examination found the color of his feet to be 
normal with the exception of a darker color over pressures 
areas.  There was no edema, abnormal temperature, atrophy, 
ulceration, or evidence of a fungus infection, and he had 
never had hair growth on his lower extremities.  There was 
some hyperhydrosis of the palms and soles, but he was also 
noted as being anxious during the examination.  There were 
also two scars on the mid left anterior tibial area that he 
had had since his childhood.  His nails were normal, and his 
knee and ankle reflexes were intact.  Monofilament testing of 
both lower legs, including the area in question, was normal.  
There was no significant motor weakness, and he had a good 
range of motion of his joints in his legs and feet.  There 
was no deformity or swelling, nor was there any pes planus, 
excessive callus, pain on manipulation of the joints, or loss 
of tissue, digits, or other affected parts.  The peripheral 
pulses of his feet were intact.  The examiner commented that 
there was no past or current history or current physical 
findings consistent with prior cold injury of the left lower 
leg.  He also stated that it was more likely than not that 
his symptomatology in service was related to a local 
dermatitis and that there was no evidence that his current 
anterior tibial pain was related to any prior dermatitis.


Law and Analysis

The veteran contends that he is entitled to service 
connection for cold injury residuals of the left leg.  More 
specifically, he claims that he currently has cold injury 
residuals of the left leg that are related to his military 
service.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran has not presented a basis upon which to 
establish service connection for cold injury residuals of the 
left leg.  Because the veteran's service medical records are 
unavailable for review, the Board must base its decision on 
other available evidence.  However, a search of alternative 
records for information to substantiate the veteran's 
contention that he was treated for cold injury residuals in 
1950 was negative, and there are no other treatment records 
associated with the claims file that are dated immediately 
after his military service.  Thus, the evidence of record 
does not support the veteran's contention that he sustained 
cold injury residuals of the left leg during his period of 
service.  

Nevertheless, the veteran has claimed that he was engaged in 
combat with the enemy during his period of service in Korea.  
The Board notes that 38 U.S.C.A. § 1154(b) (West 2002) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in 
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2004).  It must be noted, 
however, that the presumption afforded under 38 U.S.C.A. § 
1154(b) addresses only the question of whether a particular 
disease or injury occurred in service, that is, what happened 
then, and does not address the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Thus, this provision 
does not presumptively establish service connection for a 
combat veteran; rather, they relax the evidentiary 
requirements for determining what happened in service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); see also Wade 
v. West, 11 Vet. App. 302 (1998); Velez v. West, 11 Vet. App. 
148 (1998); Libertine v. Brown, supra.

In this case, there is evidence establishing that the veteran 
was engaged in combat.  In this regard, the RO found that 
although the veteran's military records did not document his 
participation in combat, there was evidence that corroborated 
the veteran's assertions that he served in combat in Korea.  
In fact, this finding, in part, formed the basis for the 
September 2002 grant of service connection for posttraumatic 
stress disorder as well as the December 2004 grant of service 
connection for bilateral hearing loss.  The Board further 
notes that in the February 2003 Statement of the Case the RO 
again found that the evidence of record confirmed that the 
veteran engaged in combat, served with the 24th Infantry 
Regiment, and also served in Korea.  As such, it has been 
conceded that the veteran was engaged in combat with the 
enemy.  Therefore, despite the lack of service medical 
records documenting the fact that the veteran suffered from 
cold injury while in service, the Board finds that his claims 
file contains satisfactory lay evidence, in the form of 
credible and consistent statements from the veteran, which 
document and corroborate his claim of experiencing 
symptomatology pertaining to his left leg in service.

Having conceded that the veteran experienced symptomatology 
in service, the Board's analysis must turn to the issue of 
whether there is evidence that the veteran is currently 
suffering from a current disability due to this in-service 
symptomatology.  However, as noted above, the reduced 
evidentiary burden for combat veterans only applies to the 
question of service incurrence, and not to the question of 
either a current disability or a nexus to service, both of 
which generally require competent medical evidence.  In this 
case, even presuming that the veteran did sustain a cold 
injury of the left leg during service, the record contains no 
competent medical evidence that he has any residual 
disability attributable to the claimed in-service injury.  
The record shows that there were no complaints, treatment, or 
diagnosis of cold injury residuals of the left leg following 
his separation from service.  Nor is there is any competent 
evidence of record, medical or otherwise, which links any 
current left leg disorder to his military service.  
Significantly, the April 2004 VA examiner commented that 
there was no past or current history or current physical 
findings consistent with prior cold injury of the left lower 
leg.  As such, the medical evidence of record fails to 
demonstrate that the veteran currently has cold injury 
residuals of the left leg.  In fact, the VA examiner further 
stated that it was more likely than not that the veteran's 
symptomatology in service was related to a local dermatitis 
and that there was no evidence that his current anterior 
tibial pain was related to any prior dermatitis.  Thus, the 
medical evidence does not establish that the veteran has a 
current diagnosis related to his military service.  Further, 
to the extent the veteran currently has anterior tibial pain, 
the Board notes that pain alone, without a diagnosed or 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 
(Fed. Cir. 2001).  

In the absence of competent medical evidence of a present 
disability in this case, there can no be no valid claim for 
service connection. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for cold injury residuals of the left leg.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for cold injury residuals of the left leg is not 
warranted.  Although the Board does not doubt the veteran's 
sincere belief that he currently has cold injury residuals of 
the left leg that are related to service, the veteran is not 
a medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for cold injury residuals of the left leg 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


